DETAILED ACTION
Status of Claims
The amendment filed 03/21/2022 has been entered. Claims 1-5, 9, and 10 remain pending. Claims 6-8 are withdrawn.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 1-5, 9, and 10 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Yamashita does not teach a cobalt-based silicate positive active material as amended. However, upon further consideration, a new ground(s) of rejection is made in view of Hirayama et al. (US 2014/0038043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (US 2014/0038043).
Regarding claims 1, 9, and 10, Hirayama teaches a cathode active material for a nonaqueous electrolyte secondary battery comprising:
a lithium transition metal silicate-type cathode active material (abstract); and
a carbon coating (para 0085).
The lithium transition metal silicate-type cathode active material has a general formula Li2-yFe1-xMxSi1-yXyO4, where M is at least one transition metal selected from the list recited, 0 ≤ x < 1, and 0 ≤ y < 0.25 (abstract). Selecting M = cobalt, x = 0.6, and y = 0, for example, within the ranges taught results in Li2Co0.6Fe0.4SiO4. This results in a “T-substituted Co oxytetrahedron oxygen group” and an undoped Si oxytetrahedron oxygen ion group. The silicate polymorphic containing a mixed phase of an orthorhombic-type structure with a space group Pmn21 and a monoclinic-type structure with a space group P21/n (abstract) with peaks at about 21.8o and 23.1o (Fig. 3c).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select cobalt from the list recited and select values within the recited range taught to make 
Regarding claim 2, the above material is viewed as a solid phase material having an XRD pattern (Fig. 3).
Regarding claim 3, instant claim is proviso upon limitation M not required by the independent claim; therefore, the limitations of instant claim do not come into force.
Regarding claim 4, Hirayama teaches a particle diameter of 10-200 nm (para 0055).
Regarding claim 5, being that the material reads on claim 1, the silicate positive electrode material of Hirayama will inherently have one or more of the recited characteristics. See MPEP 2112.01.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723